[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1851

                          JOSE A. TORRES,

                       Plaintiff, Appellant,

                                 v.

                  COMMISSIONER OF SOCIAL SECURITY,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                               Before

                        Lipez, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.




     Melba N. Rivera-Camacho on brief for appellant.
     Guillermo Gil, United States Attorney, Lilliam Mendoza Toro,
Assistant U.S. Attorney, and Robert J. Triba, Chief Counsel,
Social Security Administration, on brief for appellee.




                           March 22, 2001
            Per Curiam.         After carefully reviewing the briefs

and record below, we affirm the Commissioner’s decision.

            The appellant raises issues on appeal that either

pertain only to the district court’s decision or were not

argued before the district court.             We will not consider such

issues.     Manso-Pizarro        v. Secretary of Health and Human

Services, 76 F.3d 15, 16 (1st Cir. 1996)(the decision will be

upheld unless the Commissioner committed legal or factual

error);    Groves    v.    Apfel,      148 F.3d 809,   811   (7th   Cir.

1998)(district court error is irrelevant); Evangelista v.

Secretary of Health and Human Services, 826 F.2d 136, 144

(1st Cir. 1987)(argument not raised in district court is

forfeited).

            There was no inconsistency or error in the findings

concerning the appellant’s ability to perform light work or

the   application         of    the    Medical-Vocational         Guidelines

(“Grid”).     The ALJ found that the appellant retained the

strength    needed    to       perform    light     work.    20    C.F.R.   §

404.1567.      Although          the     appellant    exhibited     certain

nonexertional limitations, since the ALJ found that the

limitations did not significantly compromise his ability to



                                       -2-
perform the full range of light work, no vocational expert

was   required.    Ortiz   v.    Secretary   of   Health    and   Human

Services, 890 F.2d 520, 524-25 (1st Cir. 1989 (per curiam).

            The ALJ’s findings concerning the appellant’s pain

and   psychological     status   were   supported   by     substantial

evidence.    There may have been some contrary evidence, but

the record as a whole was adequate to support the findings.

Ward v. Commissioner of Social Security, 211 F.3d 652, 655

(1st Cir. 2000); Rodriguez v. Secretary of Health and Human

Services, 647 F.2d 218, 222 (1st Cir. 1981).

            Affirmed.    Loc. R. 27(c).




                                 -3-